 

Exhibit 10.3

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of August 3, 2018 (the “First Amendment Date”),
by and among OXFORD FINANCE LLC, a Delaware limited liability company with an
office located at 133 North Fairfax Street, Alexandria, Virginia 22314, as
collateral agent (in its individual capacity, “Oxford”; and in its capacity as
collateral agent, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the
Loan Agreement (as defined below) or otherwise party thereto from time to time
including Oxford in its capacity as a Lender and SILICON VALLEY BANK, a
California corporation with an office located at 3003 Tasman Drive, Santa Clara,
CA 95054 (“Bank” or “SVB”) (each a “Lender” and collectively, the “Lenders”),
and TOCAGEN INC., a Delaware corporation with offices located at 4242 Campus
Point Ct., San Diego, CA 92121 (“Borrower”).

WHEREAS, Collateral Agent, Borrower and the Lenders party to the Loan Agreement
from time to time have entered into that certain Amended and Restated Loan and
Security Agreement, dated as of May 18, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
the Lenders have provided to Borrower certain loans in accordance with the terms
and conditions thereof;

WHEREAS, Borrower, the Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, the Lenders and Collateral
Agent hereby agree as follows:

 

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

 

2.

Borrower hereby reaffirms the security interest granted by Borrower previously
in Section 4.1 of the Loan Agreement with respect to the Collateral.

 

 

3.

Section 6.2 of the Loan Agreement is hereby amended by amending and restating
clause (a)(i) therein as in its entirety as follows:

 

“(i)as soon as available, but no later than thirty (30) days after the last day
of each quarter, a company prepared consolidated (and consolidating, if
applicable) balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent;”

 

4.

Section 6.2 of the Loan Agreement is hereby amended by amending and restating
clause (b) therein as in its entirety as follows:

 

“(b)Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each quarter, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.”

 

5.

Section 7.1 of the Loan Agreement is hereby amended by amending and restating it
in its entirety as follows:

 

“7.1Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment; (c)
other than Transfers permitted pursuant to Section 7.1(d) below, in the ordinary
course of business in an aggregate amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in any fiscal year so

1

--------------------------------------------------------------------------------

 

long as such Transfers are not otherwise prohibited by this Agreement; (d)
consisting of the sale and lease back of Equipment, provided that the aggregate
the cost or fair market value of all such Equipment does not exceed Two Million
Dollars ($2,000,000.00) at any time; and (e) in connection with Permitted Liens,
Permitted Investments and Permitted Licenses.”

 

6.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
clause (e) of the definition of “Permitted Indebtedness” therein in its entirety
as follows:

 

“(e) Indebtedness consisting of capitalized lease obligations, equipment
financings (including in connection with sale and lease backs permitted pursuant
to Section 7.1(d) of this Agreement) and purchase money Indebtedness, in each
case incurred by Borrower or any of its Subsidiaries to finance the acquisition,
repair, improvement or construction of fixed or capital assets of such person,
provided that (i) the aggregate outstanding principal amount of all such
Indebtedness does not exceed Two Million Dollars ($2,000,000.00) at any time and
(ii) the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made);

 

 

7.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
clause (d) of the definition of “Permitted Liens” therein in its entirety as
follows:

 

“(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00) (except that such
limit shall not apply to statutory Liens of any contract manufacturers
identified on the Perfection Certificate to the extent that any such Lien arises
as a matter of law, is in the ordinary course of business, attaches only to
Inventory, and is disclosed in writing to Collateral Agent), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

 

8.

Exhibit C to the Loan Agreement is hereby amended by amending and restating it
in its entirety as set forth on Exhibit C attached thereto.

 

 

9.

Limitation of Amendment.

 

 

a.

The amendments set forth in Sections 3 through 8, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (ii) otherwise prejudice
any right or remedy which the Lenders, or obligation which Borrower, may now
have or may have in the future under or in connection with any Loan Document.

 

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

 

10.

Release by Borrower.

 

 

a.

FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves, releases,
and discharges Collateral Agent and each Lender and their respective present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution

2

--------------------------------------------------------------------------------

 

 

of this Amendment solely to the extent such claims arise out of or are in any
manner whatsoever connected with or related to the Loan Documents, the Recitals
hereto, any instruments, agreements or documents executed in connection with any
of the foregoing or the origination, negotiation, administration, servicing
and/or enforcement of any of the foregoing (collectively “Released Claims”).

 

 

b.

In furtherance of this release, Borrower expressly acknowledges and waives any
and all rights under Section 1542 of the California Civil Code, which provides
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

 

c.

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected in respect of the Released Claims;
accordingly, if Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, Borrower shall not be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever. Borrower acknowledges that it is not relying
upon and has not relied upon any representation or statement made by Bank with
respect to the facts underlying this release or with regard to any of such
party’s rights or asserted rights.

 

 

d.

This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and the Lenders to enter into this Amendment, and
that Collateral Agent and the Lenders would not have done so but for Collateral
Agent’s and the Lenders’ expectation that such release is valid and enforceable
in all events.

 

 

e.

Borrower hereby represents and warrants to Collateral Agent and the Lenders, and
Collateral Agent and the Lenders are relying thereon, as follows:

 

 

i.

Except as expressly stated in this Amendment, neither Collateral Agent, the
Lenders nor any agent, employee or representative of any of them has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into this Amendment.

 

 

ii.

Borrower has made such investigation of the facts pertaining to this Amendment
and all of the matters appertaining thereto, as it deems necessary.

 

 

iii.

The terms of this Amendment are contractual and not a mere recital.

 

 

iv.

This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.

 

 

v.

Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Collateral Agent and the
Lenders, defend and hold each harmless from and

3

--------------------------------------------------------------------------------

 

 

against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.

 

 

11.

To induce Collateral Agent and the Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and the Lenders as
follows:

 

 

a.

Immediately after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date) and (ii) no Event of Default has occurred and
is continuing;

 

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

 

12.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

 

13.

This Amendment shall be deemed effective as of the First Amendment Date upon (a)
the due execution and delivery to Collateral Agent of this Amendment by each
party hereto, and (b) Borrower’s payment of all Lenders’ Expenses incurred
through the date hereof, which may be debited (or ACH’d) from any of Borrower’s
accounts with the Lenders.

 

 

14.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

15.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.

 

 

[Balance of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Loan and Security Agreement to be executed as of the date
first set forth above.

BORROWER:

 

 

 

 

 

TOCAGEN INC.

 

 

 

 

 

 

 

 

By /s/ Mark Foletta

 

 

Name: Mark Foletta

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By:  /s/ Colette Featherly

Name:  Colette Featherly

Title:  Senior Vice President

 

 

 

 

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

 

By:  /s/ Kristine Rohmer

Name:  Kristine Rohmer

Title:  Vice President

 

 

 

 

 

 